Citation Nr: 1030367	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral leg disorder.

3.	Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of April 2007 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge 
at a June 2010 hearing conducted at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to an increased evaluation for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A September 1994 rating decision denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a mental disorder and bilateral leg disorder.  
The Veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the September 1994 rating decision is 
cumulative of the evidence of record at the time of the 
September 1994 denial and does not relate to an unestablished 
fact necessary to substantiate the claims of service 
connection for an acquired psychiatric disorder or bilateral 
leg disorder nor does it raise a reasonable possibility of 
substantiating the Veteran's claims of service connection.
CONCLUSIONS OF LAW

1.	The September 1994 rating decision which denied the Veteran's 
application to reopen claims of entitlement to service 
connection for a mental disorder and bilateral leg disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the September 1994 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.	Evidence received since the September 1994 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a bilateral leg disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA notice.  
In this regard, a November 2006 VCAA letter notified the Veteran 
of the evidence and information necessary to establish 
entitlement to his underlying claims of service connection.  This 
letter also provided appropriate notice regarding what 
constitutes new and material evidence and specifically informed 
him what evidence and information was necessary to reopen his 
claim.  This letter also advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, the November 2006 
notice letter included notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess, supra.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Veteran's service treatment records are 
associated with the claims folder, as well as all VA and private 
treatment records identified by the Veteran.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding his claim.

A VA examination was not provided in conjunction with the instant 
claim, and the Board notes that an examination is not warranted 
in the instant case.  Pursuant to 38 C.F.R. § 3.159(c)(4)(iii), 
VA's duty to provide a medical examination applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  As will be discussed in detail 
below, the Board has determined that new and material evidence 
has not been submitted with respect to the issues of service 
connection for an acquired psychiatric disorder and bilateral leg 
disorder.  Therefore, a VA examination is not warranted in the 
instant case.  Id.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of 'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in October 
2006, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In a September 1994 rating decision, the Veteran's application to 
reopen claims of service connection for an acquired psychiatric 
disorder and bilateral leg disorder were both denied on the basis 
that the Veteran's current disorders are not etiologically 
related to his active service.  The Veteran was notified of his 
appellate rights, but did not complete an appeal of the decision; 
therefore, the RO's September 1994 decision is final.  38 
U.S.C.A. § 7105.

Evidence received prior to the September 1994 rating decision 
included service treatment records, VA and private treatment 
records and reports and statements from the Veteran.  According 
to the September 1994 rating decision, the RO denied the 
Veteran's claims for service connection because the evidence of 
record, including the Veteran's assertions, failed to establish 
an etiological link between his current psychiatric disorder and 
bilateral leg disorder and an event or injury in active service.  
The September 1994 rating decision also noted these claimed 
disorders were not aggravated during the Veteran's active 
service.

New evidence received since the September 1994 RO rating decision 
includes statements from the Veteran, further VA and private 
treatment records and two September 1997 VA examination reports.  
The evidence submitted by the Veteran indicates he continues to 
suffer from a psychiatric disorder and bilateral leg disorder, 
and currently receives treatment for these conditions.  However, 
the newly received evidence does not provide an etiological link 
between the current disorders and the Veteran's active service.

After careful review, the Board concludes that the newly received 
evidence is cumulative of the record prior to the September 1994 
rating decision, and does not raise a reasonable possibility of 
substantiating the Veteran's claim.  In this regard, the Board 
notes the newly received evidence continues to show the Veteran 
suffers from a psychiatric disorder and bilateral leg disorder.  
However, the record does not contain any competent opinion 
suggesting an etiological relationship between these conditions 
and his active service.  Therefore, the newly received evidence 
does not relate to an unsubstantiated aspect of the Veteran's 
claim of service connection nor does it raise a reasonable 
possibility of substantiating the Veteran's claim.  

As such, the evidence submitted by the Veteran since the 
September 1994 RO denial does not constitute new and material 
evidence, and the appeal must be denied.  38 C.F.R. § 3.156.







ORDER

New and material evidence has not been submitted with respect to 
the issue of service connection for an acquired psychiatric 
disorder; the appeal is denied.

New and material evidence has not been submitted with respect to 
the issue of service connection for a bilateral leg disorder; the 
appeal is denied.


REMAND

The Veteran contends he is entitled to an increased evaluation 
for his service-connected bilateral hearing loss, currently 
evaluated as 40 percent disabling.  In a September 2009 
supplemental statement of the case, the RO relied on an April 
2008 VA examination in continuing the current 40 percent 
evaluation.  However, at the June 2010 Board hearing, the Veteran 
asserted that his service-connected bilateral hearing loss has 
increased in severity since his April 2008 VA examination.  As 
such, a new VA examination is therefore warranted.  See 38 C.F.R. 
§ 3.159 (2009); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiological 
examination to determine the current 
severity of his bilateral hearing loss.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all the findings 
should be set forth in detail.  The 
examiner should specifically comment on 
the impact of the Veteran's bilateral 
hearing loss upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


